
	

114 HR 4644 IH: Providing Resources to Improve Dual Language Education Act of 2016
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4644
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish dual language education programs in low-income communities.
	
	
 1.Short titleThis Act may be cited as the Providing Resources to Improve Dual Language Education Act of 2016 or the PRIDE Act. 2.FindingsThe Congress finds the following:
 (1)Dual language programs have been found to provide the greatest academic gains for limited English proficient children.
 (2)Children exposed to a second language through dual language education demonstrated higher performance, in comparison to their schoolmates in traditional classrooms.
 (3)Few children from low-income communities, particularly African-American children, have had access to a well-developed and well-implemented dual language program.
 (4)Children in dual language programs experience substantial gains in language, literacy, and mathematics.
			3.Dual language flagship grants
 (a)PurposesThe purposes of this section are as follows: (1)To provide incentives for local educational agencies to develop innovative strategies for working with low-income and limited English proficient children.
 (2)To improve the school readiness of low-income and limited English proficient children and to ensure they enter school ready to succeed.
 (3)To provide consistent support for learning through high-quality dual language programs from preschool through the fifth grade.
 (4)To authorize the Secretary to carry out a demonstration project to enhance the biliteracy and bilingualism skills for children in impoverished communities, including limited English proficient and minority children, through the use and longitudinal evaluation of dual language programs beginning in preschool through the fifth grade.
				(b)Program authorized
 (1)In generalFrom funds made available under subsection (i), and after reserving funds under subsection (c), the Secretary is authorized to award not more than five grants to fund partnerships of local educational agencies, early childhood education programs including State-funded preschool programs and Head Start programs, and technical assistance providers to demonstrate effective strategies in ensuring the academic success of low-income minority students through the implementation and evaluation of a high-quality dual language program that—
 (A)serves cohorts of economically disadvantaged minority and limited English proficient children from preschool through fifth grade;
 (B)establishes an infrastructure that supports a rigorous assessment system, including dedicated staff time and professional development in assessment, a data collection plan, and the collection of multiple measures of academic progress, bilingualism, and biliteracy;
 (C)implements and aligns a curriculum that promotes the development of bilingual and biliterate competencies for all students through at least grade five;
 (D)utilizes and aligns student-centered instructional methods that enhance the development of bilingualism, biliteracy, and academic achievement;
 (E)aligns professional development and training for early childhood education instructors and elementary school teachers and staff, with an emphasis on dual language instruction, second language acquisition, and content knowledge;
 (F)recruits, trains, and continuously develops staff to implement high-quality, dual language programs; and
 (G)establishes a responsive infrastructure for positive, active, and ongoing relationships with students’ families and the community that responds to and is reflective of the needs of the community and goals of the program.
 (c)ReservationThe Secretary shall reserve not more than 5 percent of the amount appropriated under subsection (i) to carry out this Act, including the technical assistance and evaluation described is subsection (g) and dissemination of best practices described in subsection (h).
 (d)DurationEach grant under this section shall be awarded for a period of not more than five years. (e)Applications for grants (1)In generalEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (2)Required documentationEach application submitted by a partnership under this section for a proposed program shall include documentation that—
 (A)the partnership has partnered with an entity that has proven expertise in the implementation of high-quality dual language programs to provide on-going technical assistance and assist with the evaluation of the program;
 (B)the partnership has the qualified personnel to develop, administer, evaluate, and implement the program; and
 (C)the partnership is serving economically disadvantaged minority and limited English proficient children.
 (3)Other application contentsEach application submitted by an entity under this section for a proposed program shall include— (A)data showing that the program is serving economically disadvantaged and limited English proficient children;
 (B)a description of how the program will align the language of assessment with the language of instruction;
 (C)a description of how the program will be evaluated to assess the goals of the program; (D)a description of how the evaluation will be used to inform broader efforts to improve instruction for limited English proficient children, including for preschool-aged children;
 (E)a description of activities that will be pursued by the program including a description of— (i)how the activities will further the school readiness and academic progress of children served by this program and support dual language development through grade five;
 (ii)methods of designing culturally and linguistically appropriate dual language curriculum; and (iii)methods of teacher training and parent outreach that will be used or developed through the programs;
 (F)an assurance that the program will annually provide to the Secretary such information as may be required by subsection (f); and
 (G)any other information that the Secretary may require. (f)Selection of grantees (1)CriteriaThe Secretary through a peer review process shall select partnerships to receive grants under this section based on—
 (A)the articulation of preschool through fifth grade instructional practices, curriculum, and assessments strategies;
 (B)the extent to which school leadership has been involved and has demonstrated a commitment to a high-quality dual language program; and
 (C)the quality of the programs proposed in the applications submitted under subsection (b). (g)Technical assistance and evaluationFrom funds reserved under subsection (i) for a fiscal year, the Secretary shall reserve $250,000 to contract with an entity with a proven track record in dual language programs for the purpose of—
 (1)providing technical assistance to local educational agencies receiving grants under this Act in order to strengthen programs conducted by grantees pursuant to this Act; and
 (2)conducting an evaluation of programs funded under this Act, which shall— (A)be used by the Secretary to determine the effectiveness of programs funded through this Act and improve services to participating children; and
 (B)include— (i)a comprehensive evaluation of the impact of the programs on students, including an assessment of literacy skills and language development in both English and the native language;
 (ii)a comprehensive evaluation of the effectiveness of instructional practices used in the programs; and
 (iii)a comprehensive evaluation of professional development strategies. (h)Dissemination of best practicesThe Secretary shall disseminate information on model programs, materials, and other information developed under this section that the Secretary determines to be appropriate for use by early childhood education providers to improve the school readiness of limited English proficient children.
 (i)Authorization of appropriationsFor the purposes of carrying out this section, there are authorized to be appropriated $15,000,000 for fiscal year 2017 and such sums as may be necessary for each of the 4 succeeding fiscal years.
 (j)DefinitionsIn this section: (1)Dual language programThe term dual language program means an instructional strategy in which students are taught literacy and content in two languages and use the partner language for at least half of the instructional day and foster bilingualism, biliteracy, enhanced awareness of linguistic and cultural diversity, and high levels of academic achievement through instruction in two languages.
 (2)State-funded preschool programThe term State-funded preschool program means a program that— (A)serves children who are ages 3 through 5;
 (B)has a primary focus of supporting early childhood education, including supporting children’s cognitive, social, emotional, and physical development and approaches to learning;
 (C)helps prepare children for a successful transition to kindergarten; (D)is either a school- or community-based program; and
 (E)is funded either in whole or in part by a State through a State agency with authority to promulgate regulations and monitor participating programs.
 (3)Limited English proficientThe term limited English proficient, when used with respect to a child, means a child— (A) (i)who was not born in the United States or whose native language is a language other than English;
						(ii)
 (I)who is a Native American (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), an Alaska Native, or a native resident of an outlying area (as defined in such section 8101); and
 (II)who comes from an environment where a language other than English has had a significant impact on the child’s level of English language proficiency; or
 (iii)who is migratory, whose native language is a language other than English, and who comes from an environment where a language other than English is dominant; and
 (B)whose difficulties in speaking or understanding the English language may be sufficient to deny the child—
 (i)the ability to successfully achieve in a classroom in which the language of instruction is English; or
 (ii)the opportunity to participate fully in society.  